Case 1:18-cv-00154-LO-MSN Document 25-6 Filed 10/05/18 Page 1 of 4 PageID# 155




                            UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF VIRGINIA

 _______________________________________________
                                                 )
 CAROLYN DYKES, on behalf of herself and all     )             Civil Action No.
 others similarly situated,                      )             1:18-cv-00154 (LO/MSN)
                                                 )
                                                 )
                                     Plaintiff, )
       v.                                        )
                                                 )
 GATESTONE & CO. INTERNATIONAL INC,              )
                                                 )
                                     Defendant. )
 _______________________________________________ )



                    Declaration of Plaintiff’s Attorney Thomas R. Breeden in
       Support of Motion for Class Certification and Appointment as Class Counsel


       Under 28 U.S.C. § 1746, I, Thomas R. Breeden, do hereby declare under

 penalty of perjury, that the following is true and correct:

       1.     I am a principal of the Thomas R. Breeden, P.C.

       2.     I am submitting this Declaration in support of Plaintiff Carolyn Dykes

 motion for class certification and request for appointment of class counsel.

       3.     My credentials to serve as class counsel are as follows:

       4.     I graduated from Cornell University with a B.A. in Mathematics and

 History in 1988.

       5.     I earned my J.D. from Washington and Lee School of Law in 1991.

       6.     I am a member in good standing of the bar of the Commonwealth of

 Virginia.

       7.     I am a member in good standing of the following federal courts:
 1
Case 1:18-cv-00154-LO-MSN Document 25-6 Filed 10/05/18 Page 2 of 4 PageID# 156



              U.S. District Court for the Eastern District of Virginia

              U.S. District Court for the Western District of Virginia

              United States Court of Appeals for the Fourth Circuit

                           Background and Qualifications

       8.     From 1991 until 1993, I was employed by the law office of Vanderpool,

 Frostick and Massey in Manassas, Virginia.

       9.     In August 1993, I started my own practice, Thomas R. Breeden, P.C.,

 with a significant concentration in the field of consumer protection law.

       10.    I have experience in the fields of commercial litigation, bankruptcy,

 real estate, landlord/tenant law, consumer protection, domestic, personal injury,

 business litigation, and criminal law.

       11.    I now focus a large segment of my practice on representation of

 consumers in consumer rights litigation and class actions.

       12.    I am experienced in trial and appellate court litigation and have the

 following reported cases, among others:

       Biber v. Pioneer Credit Recovery, Inc., 2018 WL 1633693 (E.D. Va. 2018)

       Biber v. Pioneer Credit Recovery, Inc, 229 F. Supp.3d 457 (E.D. Va. 2017)

       Dashiell v. Van Ru Credit Corp., 283 F.R.D. 319 (E.D.Virginia 2012)

       Milbourne v JRK Residential America, LLC, 92 F.Supp.3d 4235 (E.D.
       Virginia 2015)

       Milbourne v JRK Residential America, LLC, 2014 WL 1369378 (E.D. Virginia
       2014)

       Milbourne v JRK Residential America, LLC, 2014 WL 5529731 (E.D. Virginia
       2014)


 2
Case 1:18-cv-00154-LO-MSN Document 25-6 Filed 10/05/18 Page 3 of 4 PageID# 157



         Dykes v Portfolio Recovery Service, LLC, 2015 WL 3965885 (E.D. Virginia
         2015)

         Tobey v. National Action Financial Services, Inc., 2009 WL 3734320
               (E.D.N.Y. Nov. 4, 2009)

         Moreno v DHI Mortgage Co. GP., Inc., 2010 WL 3430816 (ED Va 2010)

         Robert M. Seh Co., Inc. v O’Donnell, 675 SE 2d 202 (Va 2009)

         Com State Lottery Dept v Settlement Funding, LLC, 2008 WL 6759945 (Va
              Cir Ct 2008)

         Korpsak v Korpsak, 2008 WL 2242087 (Va App 2008)

         Settlement Funding LLC v Von Neumann-Lillie, 645 SE2d 436 (Va 2007)

         Manassas AutoCars v Couch, 645 SE2d 443 (Va 2007)

         Brandt v Maha Lakshmi Motors, Inc, 632 SE2d 628 (Va App 2006)

         Glumina Bank v DC Diamond Corp, 527 SE2d 775 (Va 2000).

         13.   I am also experienced in consumer fraud class action litigation

 and have participated in the following filed cases, among others:

         -     Biber v. Pioneer Credit Recovery, Inc., 2018 WL 1633693 (E.D. Va.
 2018)
         -     Biber v. Pioneer Credit Recovery, Inc, 229 F. Supp.3d 457 (E.D. Va.
 2017)
         -     Dashiell v. Van Ru Credit Corp., 283 F.R.D. 319 (E.D.Virginia 2012)

       -    Stinson v Delta Management Associates, Inc. US District Court of the
 Southern District of Ohio, Case No. 1:13cv238

       -     Milbourne v JRK Residential America, US District Court for the
 Eastern District of Virginia, Richmond Division, Case No: 3:12CV861

       -     Jasper v Account Control Technology, Inc., US District Court for the
 Eastern District of Virginia, Richmond Division, Case No. 3:13CV296




 3
Case 1:18-cv-00154-LO-MSN Document 25-6 Filed 10/05/18 Page 4 of 4 PageID# 158



       14.     I have had direct involvement with the named plaintiff, who has been

 actively involved in the management of the litigation and he has no known conflicts

 with any of the class members.

       15.     I know of no other class members who have brought similar claims

 against Defendant, and to my knowledge none have been filed with this Court.

       16.     I have no ownership interest in Defendant and have no interest that

 might cause me not to vigorously pursue this action.

       17.     Under 28 U.S.C. § 1746, I, Thomas R. Breeden, do hereby certify under

 penalties of perjury, that the above statements are true and correct to the extent

 they reflect my personal knowledge and otherwise are based upon my information

 and belief.

       Dated: Manassas, Virginia
       October 5, 2018


                                        /s/ Thomas R. Breeden
                                        Thomas R. Breeden




 4
